Citation Nr: 0840435	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-14 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to initial disability compensation in excess of 
30 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.
This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from February 2006 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for PTSD with an evaluation of 30 percent, effective October 
26, 2005.  The second issue of service connection for 
lumbosacral strain was granted during the pendency of the 
appeal.  The veteran did not file a second Notice of 
Disagreement to initiate appellate review concerning the 
compensation level or the effective date assigned for that 
disability and therefore this issue is not part of the 
current appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The veteran was scheduled for a hearing before the Board on 
October 30, 2008, but failed to appear.   No request for 
postponement has been received and granted; therefore the 
case will be processed as though the request for hearing had 
been withdrawn.  See 38 C.F.R. § 20.704(d).


FINDING OF FACT

The medical evidence of record shows the veteran's PTSD is 
manifested by sleep problems, hypervigilance, nightmares, 
intrusive thoughts, and limited social interactions.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.130, 
Diagnostic Code (DC) 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  In the present case, the 
veteran was provided with notice of the VCAA in November 
2005, prior to the February 2006 rating decision.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
received notice consistent with Dingess in a February 2008 
letter.

The Board observes that service connection for PTSD has been 
established and an initial rating for this condition has been 
assigned.  As such, the veteran has been awarded the benefit 
sought, and such claim has been substantiated.  See Dingess, 
19 Vet. App. at 490-491.  Also, the veteran has filed a 
notice of disagreement contesting the initial rating 
determination.  Thus, pursuant to 38 C.F.R. § 3.159(b)(3)(i) 
(2008), VA no longer has a duty to provide section 5103 
notice upon the receipt of a notice disagreement concerning 
this downstream issue.  The RO furnished the veteran a 
statement of the case that addressed the initial rating 
assigned, included notice of the criteria for a higher rating 
for the condition, and provided the veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  
Under these circumstances, VA fulfilled its obligation to 
advise and assist the veteran throughout the remainder of the 
administrative appeal process and similarly accorded the 
veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  VA treatment records, VA examination 
reports and medical opinions, buddy statements, and the 
veteran's lay statements have been associated with the 
record.  In March 2008, the veteran indicated that he does 
not have any further evidence to submit to VA, or which VA 
needs to obtain.  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  38 C.F.R. § 3.103.

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases where a 
claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Under the General Rating Formula for Mental Disorders, set 
out in 38 C.F.R. § 4.130, DC 9411, a 30 percent evaluation is 
warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).
A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is warranted for PTSD 
which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

Analysis

In a February 2006 rating decision the veteran was granted 
service connection for PTSD with a 30 percent evaluation, 
effective October 26, 2005.  In order to qualify for a higher 
initial rating under DC 9411, the veteran must show that his 
PTSD is manifested by the symptoms listed above as warranting 
a 50 percent or higher rating.

In September 2005, the veteran was screen for PTSD at the VA 
medical center.  His screen was positive for PTSD symptoms 
including nightmares, avoidance, hypervigilance, and 
detachment.  In October 2005, the VA social worker noted 
symptoms of anxiety and chronic sleep problems.

According to a November 2005 VA psychiatry note, the 
veteran's mental status examination yielded the following 
symptoms:

The patient is alert, cooperative, and makes good 
eye contact with the examiner.  Affect is 
moderately constricted.  Mood is depressed.  Speech 
is normal in rate and volume.  Thought is goal 
directed without evidence of delusions or 
hallucinations.  No suicidal or homicidal ideation 
is elicited.  Sensorium is grossly intact.  Insight 
and judgment are fair.

The veteran's Global Assessment of Functioning (GAF) was 
rated as 50, which indicates serious symptoms or any serious 
impairment in social, occupational, or school functioning.  
See Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV).

The veteran underwent a VA medical examination in December 
2005.  At this time, the veteran complained of nervousness, 
lack of motivation, poor appetite, anxiety, nightmares, and 
flashbacks.  The examiner noted that the veteran was casually 
and appropriately dressed with somewhat poor personal 
hygiene.  He was anxious but cooperative and verbal with 
moderate eye contact.  His speech was of moderate pitch, 
rate, and volume with good clarity.  His affect was 
constricted, but appropriate.  His mood was anxious, but not 
irritable.  He denied hallucinations, contemporaneous 
suicidal ideations, and homicidal ideations, but admitted to 
prior thoughts of suicide.  His concentration and attention 
span were poor.  His memory, judgment, and insight were fair.  
He was oriented to time, person, and place.  He was fairly 
abstract in his thinking.  The VA medical examiner assigned 
the veteran a GAF score of 55, which indicates moderate 
symptoms OR moderate difficulty in social, occupational, or 
school functioning.  See DSM-IV.  The veteran had worked in a 
factory for thirty years but was concerned that his 
nightmares were interfering with his sleep and the subsequent 
fatigability had caused him to miss work one or two days a 
week for the preceding month.

In March 2007, the veteran was again given a VA examination.  
At this time, the veteran complained of sleep disturbances 
due to nightmares and intrusive thoughts.  The examiner noted 
that the veteran was casually dressed and his personal 
hygiene was good.  His speech was normal, coherent, and 
relevant.  His affect was full range and reactive.  His mood 
was mildly nervous, but not depressed.  He denied 
hallucinations, delusions, suicidal ideations, and homicidal 
ideations.  His memory was intact.  His judgment and insight 
were fair to good.  The VA medical examiner assigned the 
veteran a GAF score of 50, which indicates serious symptoms 
or any serious impairment in social, occupational, or school 
functioning.  See DSM-IV.  The veteran continued to work as a 
machine operator in a factory and to spend time with his 
family, including watching his grandchildren play soccer.  
The veteran stated that he had avoided parties and social 
gatherings for a year and a half, attributing this to, among 
other things, his desire to avoid alcohol, which coincides 
with the time the veteran quit drinking.  The examiner 
further notes that the veteran avoids socialization outside 
of work, except for a few people, such as his family and 
children, that he is comfortable around because he is 
generally distrustful of others.  The examiner concludes, 
"His social functioning as a whole is moderately to severely 
impaired but on the other hand his occupational functioning 
had been rather stable and unchanged, noting a good work 
history."

In social work notes from May to October 2007, the veteran's 
PTSD symptoms are noted as trouble sleeping (he sleeps 2 to 3 
hours per night), nightmares, and hypervigilance.  He denied 
any suicidal or homicidal ideation.  The veteran continued to 
work full time and to limit his regular social interactions 
to family.

In an October 2007 psychiatry note, the veteran is described 
as alert and cooperative.  His affect is somewhat constricted 
and his mood is mildly depressed.  His speech is normal in 
rate and volume.  His thought is goal-directed without any 
signs of psychosis.  He denied suicidal and homicidal 
ideation.  His insight and judgment are fair.  He complains 
of irritability at work, nightmares, and intrusive thoughts.  
The veteran is again given a GAF score of 50.  See DSM-IV.

In social work notes from November 2007 to March 2008, the 
veteran's PTSD symptoms are noted as chronic sleep problems 
(he was only able to get 2 to 4 hours of sleep per night), 
nightmares, hypervigilance, intrusive thoughts, and avoidance 
of situations which may trigger problems.  He denied any 
suicidal or homicidal ideation and feelings of depression.  
The veteran continued to work full time.

Based on the above, the Board finds that at no time since the 
effective date of service connection has the veteran's PTSD 
met or nearly approximated the criteria for a rating in 
excess of 30 percent.  The record reflects that the veteran's 
PTSD has been characterized by sleep problems, 
hypervigilance, nightmares, intrusive thoughts, and limited 
social interactions.  These symptoms most nearly approximate 
the criteria for a 30 percent disability rating under DC 
9411.  See 38 C.F.R. § 4.130.

Notably, the medical evidence does not reflect that the 
veteran has such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  His 
PTSD symptoms were not found to reduce reliability and 
productivity, nor was there an occasional decrease in work 
efficiency or intermittent periods of inability to perform 
occupational tasks.  Therefore, the requirements for a 50 
percent evaluation have not been met.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
30 percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  Moreover, the 
condition is not shown to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD) is denied.


____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


